The opinion of the court was delivered by
Bennett, J.
This action having been commenced before a justice of the peace, the only question presented for our consideration, is, had the county court appellate jurisdiction of the cause ?
By the 5th section of the act of 1821, in addition to the several acts defining the powers of justices of the peace, it is provided that the judgment of the justices shall be final between the parties, in all cases where the sum demanded does not exceed ten dollars, with a proviso that it is not to extend *497to any prosecution for a fine or penalty. Is the action now before the court a prosecution for a fine or penalty ? If so, then the appellate jurisdiction of the county court is not taken away by the 5th section of the justice act.
By the 2d section of the act of 1817, regulating legal settlements and provisions for the support of the poor, the section first gives a penalty, not exceeding five hundred dollars, against any person who shall transport or aid in transporting any poor person unable to supportr himself from one town in this state to another town, with the intent to make such latter town chargeable with the support of such poor person, to be recovered by the overseers of the poor, of such town by an action of trespass on the case. The same section further provides that the person guilty of such act, “shall, from time to time, be liable to pay to such town all such damages as shall accrue for the support and maintenance of such poor person,” to be recovered in the same way.
This action is founded upon this latter clause of the section, and I think it apparent that this is not a prosecution for a fine or penalty. Whenever a penalty is inflicted upon the offender for the breach of a statute, simply as a means of giving effect to the statute itself, it is a penal statute. If the sum to be recovered is given specifically to the party aggrieved, as the means of redress, the statute is usually termed a remedial one. The statute of Winton, which enables a person who has been robbed to recover against the Hundred the sum taken from him, is an instance of a statute purely remedial, inasmuch as the party only recovers to the extent of his loss. A statute may in part be remedial and in part penal. The statute of the 29th of Eliz. ch. 4, gives an action of debt to recover treble' damages against the sheriff who takes more poundage on the levying of an execution than the statute allows. This statute, to the extent of the single damages, may be considered remedial, but, beyond that, it is penal against the sheriff. So one clause in a section of a statnte may be remedial and another penal. That clause in our statute which gives a penalty against the person transporting the poor person, with an intent to make the town chargeable with the support of such person, is strictly penal, though the penalty is given to the party aggrieved. The clause upon which this -action is founded is *498purely remedial. The party aggrieved recovers such sum, only, as they have been compelled to expend for the support and maintenance of such poor person. The recovery is simply an indemnity for the money paid out, and a satisfaction for the injury which had accrued in consequence of the wrongful act of the defendant. In no point of view, then, can this clause in the section of the statute be regarded as penal in its consequences. This action is given for the redress of a civil wrong, and is purely remedial in its character. It does hot fall within the proviso to the 5th section of the act of 1821, relative to the powers of a justice of the peace, and was not, therefore, appealable.
The judgment of the county court must, therefore, be affirmed.